Citation Nr: 1144069	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability to include as secondary to a service-connected left knee disability. 

2. Entitlement to a rating higher than 30 percent for residuals of adenocarcinoma of the common bile duct. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and M. A.

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This matter was remanded by the Board in April 2009 for additional development. .  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim of service connection for a right knee disability is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


FINDING OF FACT

The residuals of adenocarcinoma of the common bile duct are manifested by severe irritable colon syndrome and by diarrhea with more or less constant abdominal distress.  

CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for residuals of adenocarcinoma of the common bile duct have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 7343 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

On a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  

Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 




The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim for increase, the RO provided a post-adjudication VCAA notice in December 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim for increase was readjudicated as evidenced by the supplemental statement of the case dated in August 2008.  Mayfield v, Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained VA records, non-VA records, and records of the Social Security Administration.  The Veteran was afforded a VA examination in June 2009. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On the claim for increase, the VA examiner noted the Veteran's current complaints, conducted an appropriate examination and provided findings adequate to rate the disability under the applicable Diagnostic Codes.  The Board therefore concludes that the examinations are adequate.  38 C.F.R. § 3.159(c)(4). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Here, the residuals of adenocarcinoma of the common bile duct were initially rated at 100 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7343.  Under this code, malignant neoplasms of the digestive system, exclusive of skin growths is to be initially rated at 100 percent.  A note to the rating criteria provides that an evaluation of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the condition is to be rated on its residuals.  

Subsequently, the RO rated the Veteran's disability as 30 percent disabling from May 17, 2006, under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 


Under Diagnostic Code 7318, a noncompensable evaluation is warranted for the nonsymptomatic residuals of removal of the gall bladder.  A 10 percent evaluation requires mild symptoms.  A 30 percent evaluation requires severe symptoms.  

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress is rated as noncompensably (zero percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  

The RO also considered a rating under Diagnostic Code 7301.  This code provides ratings for adhesions of peritoneum.  Mild adhesions of peritoneum are rated as noncompensable.  Moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling.  Moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain, are rated 30 percent disabling.  Severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  

Evidence and Analysis

The record shows that carcinoma of the common bile duct was diagnosed in November 1971.  In a decision in May 1982, the Board granted service connection. 





On VA examination in June 2009, the VA examiner considered the Veteran's medical history.  The Veteran denied constipation and reported 7 to 9 watery stools a day.  He denied bleeding, cramping, nausea and vomiting.  He continued to take medication.  The examiner concluded that the Veteran had multiple watery stools and that the Veteran had maintained his weight, but his serum albumin was low, which was of nutritional concern.   The VA examiner stated that a review of the literature showed that it was not uncommon to have chronic diarrhea following gall bladder surgery.  The VA examiner expressed the opinion that the diarrhea was associated with the Veteran's gastrointestinal surgery in 1971.  

Under Diagnostic Codes 7318 and 7319, the maximum rating allowable is 30 percent, denoting severe symptoms.  As such, the Board finds that an increased rating is not available under these codes.  Further, based on the foregoing evidence of record, the Board finds that such rating more closely approximates the disability picture, including severe frequent episodes of diarrhea, as a result of the residuals of adenocarcinoma of the common bile duct. 

The only remaining possible increased evaluation available could be by analogy under Diagnostic Code 7301.  The Veteran however, does not have obstruction as shown by X-ray, frequent and prolonged episodes of severe colic distension, nausea, vomiting, ruptured appendix or perforated ulcer as to be analogous to this code.  Therefore, the Board finds that his current disability is not analogous to adhesions of the peritoneum and an increased evaluation is not warranted.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 




The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In other words, the Veteran does not experience any residual symptoms from adenocarcinoma of the common bile duct not already encompassed in the Rating Schedule and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A rating higher than 30 percent for residuals of adenocarcinoma of the common bile duct is denied.  









REMAND

On VA examination in June 2009, after review of the Veteran's file and a physical examination, the VA examiner expressed the opinion that due to the recent surgery on the left knee he could not determine aggravation without resort to speculation, because the results of the therapy once started were not predictable.   

As the results of therapy are not of record and as all the procurable information has not been obtained, additional development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request VA records since June 2009 for treatment of the left knee.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current right knee disability is caused by or aggravated by the service-connected left knee disability? 

In formulating the opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, a worsening of the right knee disability not due to natural progress as contrasted to a worsening of symptoms. 




Also, please comment of the effect of the post-service right knee injuries as the injuries relate to the Veteran's current right knee disability. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because the an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, would facilitate a more conclusive opinion, and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.

3.  After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


